


--------------------------------------------------------------------------------





 


Exhibit 10.4
BNC STATUTORY TRUST III
 


 
$14,000,000
Floating Rate Capital Securities
 
 
Fully and Unconditionally Guaranteed as to Distributions
 
 
and Other Payments by
 
 
BNCCORP, INC.
 
PURCHASE AGREEMENT
 


 
July 30, 2007
 
Merrill Lynch International
4 World Financial Center
250 Vesey Street, 7th Floor
New York, New York 10080


Ladies and Gentlemen:
 
BNCCORP, Inc., a bank holding company incorporated in Delaware (the “Company”)
and BNC Statutory Trust III, a Delaware statutory trust (the “Trust” and,
collectively with the Company, the “Offerors”), propose, subject to the terms
and conditions stated herein, to issue and sell to Merrill Lynch International
(the “Purchaser”), 14,000 of Floating Rate Capital Securities of the Trust (the
“Debt Securities”), having a stated liquidation amount of $1,000 per capital
security and bearing a variable distribution rate per annum, reset quarterly,
equal to LIBOR (as defined in the Indenture (as defined below)) plus 1.40% (the
“Floating Rate”).  The Company also proposes to issue and sell an additional
1,000 of capital securities pursuant to a placement agreement dated as of the
date hereof, among the Offerors and the placement agent thereto.
 
The Debt Securities will be fully and unconditionally guaranteed on a
subordinated basis by the Company with respect to distributions and amounts
payable upon liquidation, redemption or repayment (the “Guarantee”) pursuant to
the Guarantee Agreement (the “Guarantee Agreement”), to be dated as of the
Closing Date specified in Section 3 hereof, and executed and delivered by the
Company and Wilmington Trust Company, as trustee (the “Guarantee Trustee”), for
the benefit of the holders from time to time of the Debt Securities.  The entire
proceeds from the sale of the Debt Securities will be combined with the entire
proceeds from the sale by the Trust to the Company of its common securities (the
“Common Securities”), and will be used by the Trust to purchase $15,464,000 in
principal amount of the Floating Rate Junior Subordinated Debt Securities due
2037 of the Company (the “Subordinated Debt Securities”).  The Debt Securities
and the Common Securities of the Trust will be issued pursuant to the Amended
and Restated Declaration of Trust (the “Declaration”), to be dated as of the
Closing Date among the Company, as sponsor, the Administrator(s) named therein
(the “Administrators”), Wilmington Trust Company, as Delaware trustee (the
“Delaware Trustee”), Wilmington Trust Company, as institutional trustee (the
“Institutional Trustee”), and the holders from time to time of undivided
beneficial interests in the assets of the Trust.  The Subordinated Debt
Securities will be issued pursuant to an Indenture, to be dated as of the
Closing Date (the “Indenture”), between the Company and Wilmington Trust
Company, as indenture trustee (the “Indenture Trustee”).
 
The Debt Securities, the Common Securities and the Subordinated Debt Securities
are collectively referred to herein as the “Securities.”  This Agreement, the
Indenture, the Declaration, the Guarantee Agreement, the Debenture Subscription
Agreement, the Common Securities Subscription Agreement and the Securities are
referred to collectively as the “Operative Documents.”  Capitalized terms used
herein without definition have the respective meanings specified in the
Declaration.
 
The Securities have not been and will not be registered under the Securities Act
of 1933, as amended (the “Securities Act”).
 
1.           Representations and Warranties.  The Company and the Trust jointly
and severally represent and warrant to, and agree with you as set forth below in
this Section 1 (provided, that, none of the following representations or
warranties apply or relate to any acts or omissions by you).
 
(a)           Neither the Company nor the Trust, nor any of their Affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”)), nor any person acting on its or their behalf has, directly or indirectly,
made offers or sales of any security, or solicited offers to buy any security,
under circumstances that would require the registration of any of the Securities
under the Securities Act.
 
(b)           Neither the Company nor the Trust, nor any of their Affiliates,
nor any person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.
 
(c)           The Securities satisfy the eligibility requirements of Rule
144A(d)(3) under the Securities Act.
 
(d)           Neither the Company nor the Trust, nor any of their Affiliates,
nor any person acting on its or their behalf, has engaged or will engage in any
directed selling efforts with respect to the Securities within the meaning of
Regulation S.
 
(e)           Neither the Company nor the Trust is, nor after giving effect to
the offering and sale of the Securities will be, an “investment company” or an
entity “controlled” by an “investment company,” required to be registered under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
 
(f)           Neither the Company nor the Trust has paid or agreed to pay to any
person any compensation for soliciting another to purchase any of the
Securities.
 
(g)           The Trust has been duly created and is validly existing in good
standing as a statutory trust under the Delaware Statutory Trust Act, 12 Del. C.
3801, et seq. (the “Statutory Trust Act”) with the power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents.  The
Trust is duly qualified to transact business as a foreign entity and is in good
standing in each jurisdiction in which such qualification is necessary, except
where the failure to so qualify or be in good standing would not have a material
adverse effect on such Trust.  The Trust is not a party to or otherwise bound by
any agreement other than the Operative Documents.  The Trust is and will, under
current law, be classified for federal income tax purposes as a grantor trust
and not as an association taxable as a corporation.
 
(h)           The Declaration has been duly authorized by the Company and, on
the Closing Date, will have been duly executed and delivered by the Company and
the Administrators of the Trust, and, assuming due authorization, execution and
delivery by the Delaware Trustee and the Institutional Trustee, be a valid and
binding obligation of the Company and such Administrators, enforceable against
them in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity (“Bankruptcy and Equity”).  Each of the Administrators of the Trust is
an employee or a director of the Company and has been duly authorized by the
Company to execute and deliver the Declaration.
 
(i)           Each of the Guarantee Agreement and the Indenture has been duly
authorized by the Company and, on the Closing Date will have been duly executed
and delivered by the Company, and, assuming due authorization, execution and
delivery by the Guarantee Trustee, in the case of the Guarantee, and by the
Indenture Trustee, in the case of the Indenture,  be a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
subject to Bankruptcy and Equity.
 
(j)           The Debt Securities and the Common Securities have been duly
authorized by the Declaration and, when issued and delivered against payment
therefor on the Closing Date to you, in the case of the Debt Securities, and to
the Company, in the case of the Common Securities, each in accordance with this
Agreement, the Declaration and the Common Securities Subscription Agreement,
respectively, will be validly issued and represent undivided beneficial
interests in the assets of the Trust.  The issuance of the Debt Securities or
the Common Securities is not subject to any preemptive or other similar
rights.  On the Closing Date, all of the issued and outstanding Common
Securities will be directly owned by the Company free and clear of any pledge,
security interest, claim, lien or other encumbrance.
 
(k)           The Subordinated Debt Securities have been duly authorized by the
Company and, at the Closing Date, will have been duly executed and delivered to
the Indenture Trustee for authentication in accordance with the Indenture and
the debenture subscription agreement, and, when authenticated in the manner
provided for in the Indenture and delivered against payment therefor by the
Trust, will constitute valid and binding obligations of the Company entitled to
the benefits of the Indenture enforceable against the Company in accordance with
their terms, subject to Bankruptcy and Equity.
 
(l)           This Agreement has been duly authorized, executed and delivered by
the Company and the Trust.
 
(m)           The Trust is not in violation of any provision of the Statutory
Trust Act and when the Declaration is executed and delivered will not be in
violation of the Declaration.  The execution, delivery and performance of the
Operative Documents to which it is a party by the Company or the Trust, and the
consummation of the transactions contemplated herein or therein, will not
conflict with or constitute a breach of, or a default under, or result in the
creation or imposition of any lien, charge or other encumbrance upon any
property or assets of the Trust, the Company or any of the Company’s
subsidiaries pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which the Trust, the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of any of them is subject, except for a conflict,
breach, default, lien, charge or encumbrance which could not reasonably be
expected to have an adverse effect on the consummation of the transactions
contemplated herein or therein, nor will such action result in any violation of
the Declaration or the Statutory Trust Act or require the consent, approval,
authorization or order of any court or governmental agency or body.
 
(n)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of Delaware, with all requisite
corporate power and authority to own its properties and conduct the business it
transacts and proposes to transact, and is duly qualified to transact business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of its activities requires such qualification except where the failure of
the Company to be so qualified would not, singly or in the aggregate, have a
materially adverse effect on the condition (financial or otherwise), earnings or
business of the Company and its subsidiaries taken as a whole, whether or not
occurring in the ordinary course of business (a “Material Adverse Effect”).
 
(o)           Each of the Company’s subsidiaries is listed in Schedule 1 (the
“Subsidiaries”) and has been duly incorporated and is validly existing as an
entity in good standing under the laws of the jurisdiction in which it is
chartered or organized, with all requisite corporate power and authority to own
its properties and conduct the business it transacts and proposes to transact,
and is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its activities requires
such qualification except where the failure of such Subsidiary to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
 
(p)           The Company and each of its Subsidiaries have all requisite power
and authority, and all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from regulatory or governmental officials,
bodies and tribunals, to own or lease their respective properties and to conduct
their respective businesses as now being conducted, and neither the Company nor
any of the Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such authorizations, approvals, orders,
licenses, certificates or permits which, singly or in the aggregate, if the
failure to be so licensed or approved or if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect; and the
Company and its Subsidiaries are in compliance with all applicable laws, rules,
regulations and orders and consents, the violation of which would have a
Material Adverse Effect.
 
(q)           The audited consolidated financial statements (including the notes
thereto) and schedules of the Company and its consolidated subsidiaries for the
year ended December 31, 2006 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the three months ended March 31. 2007 (the “Interim Financial
Statements”) provided to you are the most recent available audited and unaudited
consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with generally accepted accounting principles, the financial position
of the Company and its consolidated subsidiaries, and the results of operations
and changes in financial condition as of the dates and for the periods therein
specified, subject, in the case of Interim Financial Statements, to year-end
adjustments.  Such consolidated financial statements and schedules have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein).
 
(r)           The Company’s report on form FR Y-9C dated March 31, 2007 provided
to you is the most recent available such report and the information therein
fairly presents in all material respects the financial position of the Company
and its subsidiaries as of the date thereof.
 
(s)           Since the respective dates of the Financial Statements, the
Interim Financial Statements and the form FR Y-9C, there has been no material
adverse change or development with respect to the financial condition or
earnings of the Company and its subsidiaries, taken as a whole.
 
(t)           Neither the Company nor any of the Subsidiaries is in violation of
its respective charter or by-laws or similar organizational documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of the Subsidiaries is
subject, the effect of which violation or default in performance or observance
would have a Material Adverse Effect.
 
(u)           The Company is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “Bank Holding Company Act”),
and the regulations of the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), and the deposit accounts of the Company’s subsidiary banks
are insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by law and the rules and regulations of the FDIC, and no
proceeding for the termination of such insurance is pending or to the best of
our knowledge threatened.
 
(v)           No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement, the
Indenture, the Declaration and the Guarantee, or the consummation of any of the
transactions contemplated hereby or thereby; or (ii) could reasonably be
expected to have a Material Adverse Effect.
 
(w)           Neither the Company nor any of its Subsidiaries is party to or
otherwise the subject of any consent decree, memorandum of understanding,
written commitment or other written supervisory agreement or enforcement action
with the FDIC or any other Federal or state authority or agency charged with the
supervision or insurance of the Company and its subsidiaries.
 
(x)           Each of the Company and its Subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted.
 
2.           Sale of the Debt Securities.  Subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties herein
set forth, the Company and the Trust agree to sell to you as purchaser (the
“Purchaser”), and the Purchaser agrees to purchase from the Company and the
Trust, the Debt Securities with an aggregate stated liquidation amount of
$14,000,000 at a purchase price equal to 100% of the stated liquidation amount
thereof.
 
The distribution rate of the Debt Securities, as of the date hereof, is the
Floating Rate.
 
3.           Delivery and Payment.  Delivery of and payment for the Debt
Securities shall be made at 10:00 a.m. New York City time, on July 30, 2007,
which date and time may be postponed by agreement between you, on the one hand,
and the Company and the Trust, on the other hand (such date and time of delivery
and payment for the Debt Securities being herein called the “Closing Date”);
provided, that the Closing Date may be no later than 30 days from the date
hereof.
 
Delivery of the Debt Securities shall be made at such location, and in such
names and denominations, as you shall designate at least one business day in
advance of the Closing Date.  The Company and the Trust agree to have the Debt
Securities available for inspection and checking by you in Washington, D.C., not
later than 1:00 p.m. on the business day prior to the Closing Date.  The closing
for the purchase and sale of the Debt Securities shall occur at the offices of
McKee Nelson LLP, 1919 M Street, N.W., Washington, D.C. 20036, or such other
place as the parties hereto shall agree.
 
4.           Representations.  The Purchaser represents to the Company and the
Trust that:
 
(a)           It is aware that the Debt Securities have not been and will not be
registered under the Securities Act or any other securities laws, and are being
offered for sale by the Offerors in a transaction not requiring registration
under the Securities Act.  It is aware that the Debt Securities may not be
offered, sold, pledged or otherwise transferred except in privately negotiated
transactions that will not require registration of the Debt Securities under the
Securities Act.
 
(b)           Neither it, nor any of its Affiliates, nor any person acting on
its or their behalf has engaged, or will engage, in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Debt Securities.
 
(c)           Neither it, nor any of its Affiliates, nor any person acting on
its or their behalf has engaged or will engage in any directed selling efforts
within the meaning of Regulation S under the Securities Act with respect to the
Debt Securities.
 
(d)           The Purchaser represents and warrants that it is purchasing the
Debt Securities for its own account, for investment and not with a view to, or
for offer or sale in connection with, any distribution thereof in violation of
the Securities Act or other applicable securities laws, subject to any
requirement of law that the disposition of its property be at all times within
its control.
 
(e)           [Reserved].
 
(f)           The Purchaser has full power and authority to execute and deliver
this Agreement, to make the representations and warranties specified herein, and
to consummate the transactions contemplated herein and it has full right and
power to purchase the Debt Securities and perform its obligations pursuant to
this Agreement.
 
(g)           The Purchaser believes it has received all of the information it
considers necessary or appropriate for deciding whether to purchase the Debt
Securities.  The Purchaser has had the opportunity to ask questions of, and
receive answers and request additional information from, the Offerors, regarding
the business, financial condition, results of operations and prospects of the
Offerors and regarding the terms and conditions of the offering of the Debt
Securities.  The Purchaser is aware that it may be required to bear the economic
risk of an investment in the Debt Securities for an indefinite period of time.
 
(h)           No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any governmental body, agency
or court having jurisdiction over the Purchaser, other than those that have been
made or obtained, is necessary or required for the performance by the Purchaser
of its obligations under this Agreement or to consummate the transactions
contemplated herein.
 
(i)           This Agreement has been duly authorized, executed and delivered by
the Purchaser and is a valid and binding agreement of the Purchaser, enforceable
against the Purchaser in accordance with its terms subject to Bankruptcy and
Equity.
 
(j)           The Purchaser is not in violation of or default under any term of
its organizational documents, of any provision of any mortgage, indenture,
contract, agreement, instrument or contract to which it is a party or by which
it is bound or of any judgment, decree, order, writ or, to its knowledge, any
statute, rule or regulation applicable to the Purchaser which would prevent the
Purchaser from performing any material obligation set forth in this
Agreement.  The execution, delivery and performance of and compliance with this
Agreement, and the consummation of the transactions contemplated herein, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term, or the suspension, revocation, impairment, forfeiture or non-renewal
of any permit, license, authorization or approval applicable to the Purchaser,
its business or operations or any of its assets or properties which would
prevent the Purchaser from performing any material obligations set forth in this
Agreement.
 
(k)           The Purchaser is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act, with full power and authority
to perform its obligations under this Agreement.
 
(l)           The Purchaser understands and acknowledges that the Company will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements.
 
(m)           The Purchaser understands that no public market exists for any of
the Debt Securities, and that it is unlikely that a public market will ever
exist for the Debt Securities.
 
5.           Agreements.  The Company and the Trust agree with the Purchaser
that:
 
(a)           Neither the Company nor the Trust will, nor will either of them
permit any of its Affiliates to, resell any Debt Securities that have been
acquired by any of them.
 
(b)           Neither the Company nor the Trust will, nor will either of them
permit any of its Affiliates, nor any person acting on its or their behalf, to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act, provided,however, this
obligation does not apply to acts or omissions of the Purchaser.
 
(c)           Neither the Company nor the Trust will, nor will either of them
permit any of its Affiliates, nor any person acting on its or their behalf, to,
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of any of the
Securities, provided,however, this obligation does not apply to acts or
omissions of the Purchaser.
 
(d)           Neither the Company nor the Trust will, nor will either of them
permit any of its Affiliates, nor any person acting on its or their behalf, to,
engage in any directed selling efforts within the meaning of Regulation S under
the Securities Act with respect to the Securities, provided,however, this
obligation does not apply to acts or omissions of the Purchaser.
 
(e)           So long as any of the Securities are outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Company and the Trust will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or it is not
exempt from such reporting requirements pursuant to and in compliance with Rule
12g3-2(b) under the Exchange Act, provide to each holder of such restricted
securities and to each prospective purchaser (as designated by such holder) of
such restricted securities, upon the request of such holder or prospective
purchaser, any information required to be provided by Rule 144A(d)(4) under the
Securities Act.  This covenant is intended to be for the benefit of the holders,
and the prospective purchasers designated by such holders, from time to time of
such restricted securities.  The information provided by the Company and the
Trust pursuant to this Section 5(e) will not, at the date thereof, contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(f)           Neither the Company nor the Trust will, until 180 days following
the Closing Date, without your prior written consent, offer, sell, contract to
sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, (i) any Debt Securities or other securities of the Trust other than
as contemplated by this Agreement, (ii) any securities that are substantially
similar to the Securities or (iii) any other securities convertible into, or
exercisable or exchangeable for, any of (i) or (ii), or enter into an agreement,
or announce an intention, to do any of the foregoing.
 
(h)           Neither you, nor any of your Affiliates, will include any
information about the Company or any of its Affiliates (other than information
related to this offering) in any registration statement, prospectus, offering
circular, private placement memorandum or other similar document used in
connection with any purchase of, or solicitation to purchase, the Debt
Securities without prior written consent of the Company.
 
(g)           The Company agrees to pay (i) the costs incident to the
authorization, issuance, sale and delivery of the Debt Securities and any taxes
payable in that connection and (ii)  the fees and expenses of the Institutional
Trustee, the Guarantee Trustee and the Indenture Trustee.
 
6.           Conditions to the Obligations of the Purchaser.  The Purchaser’s
obligations on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Trust
contained herein as of the date and time that this Agreement is executed (the
“Execution Time”) and the Closing Date, to the accuracy of the statements of the
Company and the Trust made in any certificates pursuant to the provisions
hereof, to the performance by the Company and the Trust of their obligations
hereunder and to the following additional conditions:
 
(a)           The Company shall have furnished to you the opinion of Jones,
Walker, Waechter, Poitevent, Carrère & Denègre LLP, special counsel for the
Company, dated the Closing Date, addressed to you, in substantially the form set
out in Annex A hereto.
 
(b)           The Company shall have furnished to you the opinion of Jones,
Walker, Waechter, Poitevent, Carrère & Denègre LLP, special tax counsel for the
Company, dated the Closing Date, containing such assumptions, qualifications and
limitations as shall be reasonably acceptable to you and your counsel to the
effect that for U.S. federal income tax purposes, the Subordinated Debt
Securities will constitute indebtedness of the Company, in substantially the
form set out in Annex B hereto.
 
(c)           You shall have received the opinion of Morris James LLP, special
Delaware counsel for the Company and the Trust, dated the Closing Date,
addressed to you, in substantially the form set out in Annex C hereto.
 
(d)           You shall have received the opinion of Morris James LLP, counsel
for the Guarantee Trustee, the Institutional Trustee, the Delaware Trustee and
the Indenture Trustee, dated the Closing Date addressed to you, in substantially
the form set out in Annex D hereto.
 
(e)           The Company shall have furnished to you a certificate of the
Company, signed by the President or a Vice President and by a Treasurer or Chief
Financial Officer of the Company, dated the Closing Date, to the effect that:
 
(i)           the representations and warranties of the Company and the Trust in
this Agreement are true and correct in all material respects on and as of the
Closing Date with the same effect as if made on the Closing Date, and the
Company and the Trust have complied with all the agreements and satisfied all
the conditions on either of their part to be performed or satisfied at or prior
to the Closing Date; and
 
(ii)           since the date of the most recent financial statements provided
to the Purchaser, there has been no material adverse change in the condition
(financial or other), earnings, business or properties of the Company and its
subsidiaries, whether or not arising from transactions in the ordinary course of
business.
 
(f)           Subsequent to the Execution Time there shall not have been any
change, or any development involving a prospective change, in or affecting the
business or properties of the Company and its subsidiaries the effect of which,
is, in your reasonable judgment, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Debt
Securities.
 
(g)           Prior to the Closing Date, the Company and the Trust shall have
furnished to you such further information, certificates and documents as you may
reasonably request.
 
(h)           At the Closing Date, each of the Operative Documents shall have
been duly authorized, executed and delivered by each party thereto, and copies
thereof shall have been delivered to you.
 
If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions, certificates and documents mentioned above or elsewhere in
this Agreement shall not be in all material respects reasonably satisfactory in
form and substance to you, this Agreement and all the Purchaser’s obligations
hereunder may be canceled at, or at any time prior to, the Closing Date by
you.  Notice of such cancellation shall be given to the Company and the Trust in
writing or by telephone or telegraph confirmed in writing.
 
7.           Reimbursement of Expenses of the Purchaser.  If the sale of the
Debt Securities provided for herein is not consummated because any condition set
forth in Section 6 hereof is not satisfied, because of any termination pursuant
to Section 9 hereof or because of any refusal, inability or failure on the part
of the Company or the Trust to perform in all material respects any agreement
herein or comply with any provision hereof other than by reason of a default by
you, the Company will reimburse the Purchaser upon demand for all documented
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
that shall have been incurred by the Purchaser in connection with the proposed
offering and sale of the Debt Securities.
 
8.           Indemnification and Contribution.  (a)  The Company and the Trust
agree jointly and severally to indemnify and hold harmless the Purchaser and its
directors, officers, employees and agents and each person who controls the
Purchaser within the meaning of either the Securities Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in any written
information or documents furnished or made available to the Purchaser by the
Company or the Trust, or its representatives in connection with the transactions
contemplated herein, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action.  This indemnity agreement will be
in addition to any liability which the Company or the Trust may otherwise have.
 
(b)           The Company agrees to indemnify the Trust against all loss,
liability, claim, damage and expense whatsoever, as due from the Trust under
Section 8(a) hereunder.
 
(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under paragraph (a)
above, unless and to the extent that the indemnifying party did not otherwise
learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a)
above.  The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party.  Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party.  An indemnifying
party will not, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.  An indemnified party will not, without the prior written
consent of the indemnifying parties, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action).
 
(d)           In the event that the indemnity provided in paragraph (a), (b) or
(c) of this Section 8 is unavailable or insufficient to hold harmless an
indemnified party for any reason, the Company, the Trust and you agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company, the Trust and you
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Trust on the one hand and by you on the
other from the offering of the Securities; provided, however, that in no case
shall you be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased hereunder.  If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Company, the Trust and you shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Trust on the one hand and of you on the other in
connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations.  Benefits received by the
Company and the Trust shall be deemed to be equal to the total net proceeds from
the offering (before deducting expenses) received by it, and benefits received
by you shall be deemed to be equal to the total purchase discounts or
commissions applicable to the Securities purchased hereunder.  Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
and the Trust on the one hand or you on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company, the Trust and you agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above.  Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 8, each person who controls the
Purchaser within the meaning of either the Securities Act or the Exchange Act
and each director, officer, employee and agent of the Purchaser shall have the
same rights to contribution as you, and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each
officer and director of the Company and each Administrator of the Trust shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).
 
9.           Termination.  This Agreement shall be subject to termination in the
absolute discretion of you, by notice given to the Company and the Trust prior
to delivery of and payment for the Debt Securities, if prior to such time (i)
there has occurred any Material Adverse Effect, (ii) trading in any of the
Company’s securities shall have been suspended by the Commission or the exchange
upon which the Company’s securities are traded, if any, or trading in securities
generally on the New York Stock Exchange shall have been suspended or limited or
minimum prices shall have been established on such Exchange, (iii) a banking
moratorium shall have been declared either by Federal or Delaware authorities,
or (iv) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in your judgment, impracticable or inadvisable to proceed with the offering
or delivery of the Debt Securities.
 
10.           Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Company and the Trust or their respective officers or trustees and of the
Purchaser set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of the
Purchaser, the Company or the Trust or any of the officers, directors or
trustees, administrators, controlling persons, and will survive delivery of and
payment for the Debt Securities.  The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.
 
11.           Notices.  All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Purchaser, will be mailed,
delivered or telecopied and confirmed to it at 4 World Financial Center, 12th
Floor, New York, New York  10080; if sent to the Company or the Trust, will be
mailed, delivered or telecopied and confirmed to it at 322 East Main, Bismarck,
North Dakota 58501.
 
12.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons, and, except as set forth below, no other
person will have any right or obligation hereunder.
 
The parties hereto agree that each transferee of the Debt Securities is an
express and intended third-party beneficiary of this Agreement and shall be
entitled to the benefit of, and to rely on, the provisions of this Agreement to
the extent such provisions address or relate to the Debt Securities.
 
13.           Applicable Law.  THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
14.           Counterparts.  This Agreement may contain more than one
counterpart of the signature page and this Agreement may be executed by the
affixing of the signature of each of the Company, the Trust and you to any of
such counterpart signature pages.  All of such counterpart signature pages shall
be read as though one, and they shall have the same force and effect as though
all of the signers had signed a signature page.
 


--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust and you.
 
 
Very truly yours,

 
 
BNCCORP, INC.

 
 
By: /s/ Gregory K. Cleveland                           

 
 
Name:  Gregory K. Cleveland

 
 
Title:  President and Chief Executive Officer

 
 
BNC STATUTORY TRUST III

 
 
By: /s/ Timothy J. Franz                                    

 
 
Name: Timothy J. Franz

 
 
Title:  Administrator

 
The foregoing Agreement is hereby
 
confirmed and accepted as of the
 
date first above written.
 
MERRILL LYNCH INTERNATIONAL
 
 
By: /s/ Ifther Ali                                  

 
 
Name: Ifther Ali

 
 
Title: Authorised Signatory

 


--------------------------------------------------------------------------------



 
SCHEDULE 1

 


 
 
List of Subsidiaries

 
 
BNC National Bank

 
 
BNC Asset Management, Inc. (a subsidiary of BNC National Bank)

 
 
BNC Capital Trust I

 
 
BNC Statutory Trust II

 
 
Bismarck Properties, Inc.

 


 


--------------------------------------------------------------------------------



ANNEX A
 
Pursuant to Section 6(a) of the Purchase Agreement, special counsel for the
Company shall deliver an opinion in substantially the following form:
 
(i)           each of the Company and the Subsidiaries (A) has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized, with full
corporate power and authority to own its properties and conduct the business it
currently transacts, (B) is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification wherein it owns or leases properties or conducts
business, except where the failure to be so qualified would not, singularly or
in the aggregate, have a Material Adverse Effect, and (C) holds all material
approvals, authorizations, orders, licenses, certificates and permits from
governmental authorities necessary for the conduct of its business as now being
conducted, except where the failure to hold such approvals, authorizations,
orders, licenses, certificates and/or permits would not, singularly or in the
aggregate, have a Material Adverse Effect;
 
(ii)           no consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation of the transactions
contemplated herein or in the Operative Documents, in connection with the
solicitation of the purchase and sale of the Debt Securities by you or the
purchase of the Subordinated Debt Securities by the Trust except such approvals
(specified in such opinion) as have been obtained;
 
(iii)           neither the issue and sale of the Debt Securities or the
Subordinated Debt Securities, the execution and delivery of the Operative
Documents by the Company or the Trust and the consummation of any other of the
transactions therein contemplated in any Operative Document nor the fulfillment
of the terms thereof will conflict with, result in a breach or violation of, or
constitute a default under any law or the charter or by-laws of the Company or
any of its Subsidiaries, the terms of any indenture or other agreement or
instrument known to such counsel and to which the Company or any of its
Subsidiaries is a party or bound or any judgment, order, decree, of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Company or any of its Subsidiaries, or any provision of
applicable law, known to such counsel after due inquiry to be applicable to the
Company or any of its Subsidiaries, except for such conflicts, breaches,
violations or defaults which are not, in the aggregate, material to the Company
and its subsidiaries taken as a whole and which do not adversely affect the
consummation of the transactions contemplated in this Agreement and the
Operative Documents;
 
(iv)           the Company is duly registered as a bank holding company under
the Bank Holding Company Act and the regulations thereunder of the Federal
Reserve, and the deposit accounts of the Company’s banking subsidiaries are
insured by the FDIC to the fullest extent permitted by law and the rules and
regulations of the FDIC, and, to the best of our knowledge no proceeding for the
termination of such insurance is pending or threatened;
 
(v)           each of the Indenture and the Guarantee Agreement has been duly
authorized, executed and delivered by the Company, and (in the case of the
Indenture and the Guarantee, respectively, assuming it is duly authorized,
executed and delivered by the Indenture Trustee and the Guarantee Trustee,
respectively) constitutes a legal, valid and binding instrument of the Company
enforceable against the Company in accordance with its terms, subject to
Bankruptcy and Equity; the Subordinated Debt Securities have been duly and
validly authorized and delivered to the Indenture Trustee for authentication in
accordance with the Indenture, and when authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Trust, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
its terms, subject to Bankruptcy and Equity;
 
(vi)           each of the Purchase Agreement, the Placement Agreement and the
Capital Securities Subscription Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding instrument of the
Company, enforceable against the Company in accordance with its terms, subject
to Bankruptcy and Equity;
 
(vii)           the Declaration has been duly authorized, executed and delivered
by the Company and the Administrators;
 
(viii)                      each of the Purchase Agreement, the Placement
Agreement and the Capital Securities Subscription Agreement has been duly
executed and delivered by the Trust and constitutes a valid and binding
instrument of the Trust, enforceable against the Trust in accordance with its
terms, subject to Bankruptcy and Equity;
 
(ix)           neither the Company nor the Trust is, and, following the issuance
of the Debt Securities and the consummation of the transactions contemplated by
the Operative Documents and the application of the proceeds therefrom, neither
the Company nor the Trust will be an “investment company” or an entity
“controlled” by an “investment company,” required to be registered under the
Investment Company Act; and
 
(x)           assuming the accuracy of the representations and warranties and
compliance with the agreements contained herein, no registration of any of the
Securities under the Securities Act is required for the offer, and sale and
delivery by the Trust to the Purchaser of the Debt Securities in the manner
contemplated by this Agreement, and the Indenture, the Declaration and the
Guarantee are not required to be qualified under the Trust Indenture Act of
1939.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of New York, the corporate laws of the State of Delaware and
the Federal laws of the United States and (B) rely as to matters involving the
application of laws of any jurisdiction other than New York and Delaware or the
United States, to the extent deemed proper and specified in such opinion, upon
the opinion of other counsel of good standing believed to be reliable and who
are satisfactory to you and as to matters of fact, and to the extent deemed
proper, upon certificates of responsible officers of the Company and public
officials and (C) in rendering such opinions, such counsel may (A) state that
its opinion is limited to the laws of the States of Louisiana and New York, the
corporate laws of the State of Delaware and the federal laws of the United
States, (B) rely as to matters involving the application of laws of any
jurisdiction other than the States of Louisiana, New York and Delaware or the
United States, to the extent deemed proper and specified in such opinion, upon
the opinion of other counsel of good standing believed to be reliable and who
are satisfactory to you and as to matters of fact, to the extent deemed proper,
on certificates of responsible officers of the Company and public officials and
(C) if such counsel is not admitted to the Bar of the State of New York and is
not relying on other counsel for New York as to matters involving the
application of the laws of the State of New York, as to such matters assume that
the jurisdiction in which such counsel is admitted to practice law governs and
provide an enforceability opinion under the laws of the jurisdiction in which
such counsel is admitted.  Such opinion shall provide that any Subsequent Pooled
Trust Vehicle may rely on such opinion as if it was an addressee thereof.
 


--------------------------------------------------------------------------------





ANNEX B
 
Pursuant to Section 6(b) of the Purchase Agreement, special tax counsel for the
Company shall deliver an opinion in substantially the following form:
 
We have acted as special tax counsel to BNCCORP, Inc., a Delaware corporation
(the “Company”), in connection with the offering by BNC Statutory Trust III (the
“Trust”) of 15,000 Floating Rate Capital Securities (liquidation amount $1,000
per capital security) (the “Debt Securities”).  The Debt Securities represent
undivided beneficial ownership interests in $15,464,000 in aggregate principal
amount of Floating Rate Junior Subordinated Debt Securities due 2037 of the
Company (the “Subordinated Debt Securities”).  This opinion letter is furnished
pursuant to Section 6(b) of each of the Purchase Agreement dated July 30, 2007,
among the Company, the Trust and the purchaser named therein and the Placement
Agreement dated July 30, 2007, among the Company, the Trust and the placement
agent named therein.
 
In arriving at the opinions expressed below we have examined executed copies of
(i) the Amended and Restated Declaration of Trust of the Trust dated the date
hereof (the “Declaration”), and (ii) the Indenture relating to the issuance of
the Subordinated Debt Securities dated the date hereof (the “Indenture”)
(together, the “Operative Documents”).  In addition, we have made such
investigations of law and fact as we have deemed appropriate as a basis for the
opinion expressed below.
 
It is our opinion that, under current law and assuming the performance of the
Operative Documents in accordance with the terms described therein, the
Subordinated Debt Securities will be treated for United States federal income
tax purposes as indebtedness of the Company.
 
Our opinion is based on the U.S. Internal Revenue Code of 1986, as amended,
Treasury regulations promulgated thereunder, and administrative and judicial
interpretations thereof, all as of the date hereof and all of which are subject
to change, possibly on a retroactive basis.  In rendering this opinion, we are
expressing our views only as to the federal income tax laws of the United States
of America.
 
Such opinion shall provide that any Subsequent Pooled Trust Vehicle may rely on
such opinion as if it was an addressee thereof.
 


--------------------------------------------------------------------------------



ANNEX C
 
Pursuant to Section 6(c) of the Purchase Agreement, special Delaware counsel for
the Company and the Trust shall deliver an opinion in substantially the
following form:
 
1.           The Trust has been duly formed and is validly existing in good
standing as a statutory trust under the Act.


2.           The Declaration constitutes a valid and binding obligation of the
Sponsor and Trustees party thereto, enforceable against such Sponsor and
Trustees in accordance with its terms.


3.           Under the Act and the Declaration, the Trust has the requisite
trust power and authority (i) to own its properties and conduct its business,
all as described in the Declaration, (ii) to execute and deliver, and perform
its obligations under, the Trust Documents, (iii) to authorize, issue, sell and
perform its obligations under its Trust Securities, and (iv) to purchase and
hold the Debentures.


4.           The Debt Securities of the Trust have been duly authorized for
issuance by the Trust and, when issued, executed and authenticated in accordance
with the Declaration and delivered against payment therefor in accordance with
the Declaration and the Purchase Agreement, will be validly issued and, subject
to the qualifications set forth in paragraph 5 below, fully paid and
nonassessable undivided beneficial interests in the assets of the Trust and the
Debt Security Holders will be entitled to the benefits provided by the
Declaration.


5.           Each Debt Security Holder, in such capacity, will be entitled to
the same limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware.  We note, however, that the Debt Security Holders may be required
to make payment or provide indemnity or security as set forth in the
Declaration.


6.           Under the Declaration and the Act, the issuance of the Trust
Securities of the Trust is not subject to preemptive rights.


7.           The Common Securities of the Trust have been duly authorized for
issuance by the Trust and, when issued and executed in accordance with the
Declaration and delivered against payment therefor in accordance with the
Declaration and the Common Securities Subscription Agreement, will be validly
issued undivided beneficial interests in the assets of the Trust and the Common
Security Holders will be entitled to the benefits provided by the Declaration.


8.           Under the Declaration and the Act, the execution and delivery by
the Trust of the Trust Documents, and the performance by the Trust of its
obligations thereunder, have been duly authorized by the requisite trust action
on the part of such Trust.


9.           The issuance and sale by the Trust of its Trust Securities, the
execution, delivery and performance by the Trust of the Trust Documents, the
consummation by the Trust of the transactions contemplated by the Trust
Documents, and the compliance by the Trust with its obligations thereunder are
not prohibited by (i) the Declaration or the Certificate, or (ii) any law or
administrative regulation of the State of Delaware applicable to such Trust.


10.           No authorization, approval, consent or order of any Delaware court
or Delaware governmental authority or Delaware agency is required to be obtained
by the Trust solely in connection with the issuance and sale by the Trust of its
Trust Securities, the due authorization, execution and delivery by the Trust of
the Trust Documents or the performance by the Trust of its obligations under the
Trust Documents.






11.           The Debt Security Holders (other than those Debt Security Holders
who reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust, and the Trust will not be liable for any income tax
imposed by the State of Delaware.






--------------------------------------------------------------------------------



ANNEX D
 


 
Pursuant to Section 6(d) of the Purchase Agreement, counsel for the Guarantee
Trustee, the Institutional Trustee, the Delaware Trustee and the Indenture
Trustee shall deliver an opinion in substantially the following form:
 
1.           Wilmington Trust Company (“WTC”) is a Delaware banking corporation
with trust powers, duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, with requisite corporate power and
authority to execute and deliver, and to perform its obligations under, the
Transaction Documents.


2.           The execution, delivery, and performance by WTC of the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of WTC, and the Transaction Documents have been duly executed and delivered
by WTC.


3.           The execution, delivery and performance of the Transaction
Documents by WTC and the consummation of any of the transactions by WTC
contemplated thereby are not prohibited by (i) the Charter or Bylaws of WTC,
(ii) any law or administrative regulation of the State of Delaware or the United
States of America governing the banking and trust powers of WTC, or (iii) to our
knowledge (based and relying solely on the Officer Certificates), any agreements
or instruments to which WTC is a party or by which WTC is bound or any judgments
or order applicable to WTC.


4.           The Debentures delivered on the date hereof have been authenticated
by due execution thereof and delivered by WTC, as Debenture Trustee, in
accordance with the Corporation Order.  The Debt Securities delivered on the
date hereof have been authenticated by due execution thereof and delivered by
WTC, as Institutional Trustee, in accordance with the related Trust Order.


5.           None of the execution, delivery and performance by WTC of the
Transaction Documents and the consummation of any of the transactions by WTC
contemplated thereby requires the consent, authorization, order or approval of,
the withholding of objection on the part of, the giving of notice to, the
registration with or the taking of any other action in respect of, any
governmental authority or agency, under any law or administrative regulation of
the State of Delaware or the United States of America governing the banking and
trust powers of WTC, except for the filing of the Certificate for the Trust with
the Office of the Secretary of State of the State of Delaware pursuant to the
Delaware Statutory Trust Act 12 Del.C. §3801, etseq. (which filing has been duly
made).








--------------------------------------------------------------------------------


